This is an appeal from a conviction for having intoxicating liquor in possession. The appellant's only complaint is that the court below erred in admitting the city's evidence of the ordinance under which he was convicted. This ordinance was not proven by a certified copy thereof, but by the introduction of the ordinance book in which it appears. Section 2545, Code of 1930, provides for the keeping of a municipal ordinance book and that ordinances shall be entered therein "at length, in a plain and distinct handwriting or typewriting." This ordinance was not so entered, but a printed proof of the publication thereof setting forth the ordinance at *Page 887 
length and the date of its passage was securely pasted to one of the pages in the book. While this copy of the ordinance was printed instead of being typewritten, to hold that the statute was not thereby complied with would be hypercritical, and would sacrifice substance to shadow.
The municipal clerk did not append to the ordinance "a note stating the date of its passage, and cite therein the book and page of the minutes containing the record of its passage," as provided by the statute. This requirement is merely for convenience in finding the ordinance in the minutes of the city's governing body, is merely directory, and the failure to comply therewith has no effect on the ordinance or on the copy thereof in the ordinance book.
Affirmed.